





CITATION:
Case v. Coseco Insurance
          Company, 2011 ONCA 741



DATE:  20111124



DOCKET: C54082



COURT OF APPEAL FOR ONTARIO



Doherty, Rosenberg and Juriansz JJ.A.



BETWEEN



Kirkpatrick Case, Holly Hemmings-Case, Kemar Case, Kevon
          Case and Kemoy Case by their Litigation Guardian Kirkpatrick Case



Plaintiffs



and



Coseco Insurance Company



Defendant (Respondent)

and

McCluskey
          Transportation Services Limited

Defendant (Appellant)



Jay A. Skukowski, for the defendant (appellant)



Kerri Knudsen and Emily Schatzker, for the defendant (respondent)



Heard:  November 23, 2011



On appeal from the order of Justice Mullins of the Superior
          Court of Justice dated June 29, 2011.



APPEAL BOOK ENDORSEMENT



[1]

On the undisputed facts, the respondent was entitled to summary judgment
    on the authority of
Finlayson v. GMAC Leaseco Ltd.
(2007), 86 O.R. (3d)
    481.

[2]

We need not address the other issues raised.

[3]

The appeal is dismissed.  Costs to the respondent in the amount of
    $10,000, inclusive of disbursements and HST.


